Case 3-18-11929-cjf   Doc 22   Filed 08/05/19 Entered 08/05/19 08:15:53   Desc Main
                               Document     Page 1 of 4
Case 3-18-11929-cjf   Doc 22   Filed 08/05/19 Entered 08/05/19 08:15:53   Desc Main
                               Document     Page 2 of 4
Case 3-18-11929-cjf   Doc 22   Filed 08/05/19 Entered 08/05/19 08:15:53   Desc Main
                               Document     Page 3 of 4
Case 3-18-11929-cjf     Doc 22            Filed 08/05/19 Entered 08/05/19 08:15:53   Desc Main
                                          Document     Page 4 of 4




           Virginia E
                          Digitally signed by Virginia E George
                          DN: cn=Virginia E George,
                          o=Steinhilber Swanson LLP, ou,


           George
                          email=vgeorge@steinhilberswanson.
                          com, c=US
                          Date: 2019.08.05 08:11:39 -05'00'
